Citation Nr: 1337038	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic lumbosacral strain with degenerative changes.  

2.  Entitlement to an initial rating in excess of 10 percent for post herpetic neuralgia of the right axilla and right lateral chest. 


REPRESENTATION

The Veteran represented by:    AMVETS


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION


The Veteran served on active duty from August 1988 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of service connection for scars of the right axilla and right chest has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's chronic lumbosacral strain with degenerative changes is manifested by flexion to 90 degrees, and the combined range of motion to 290 degrees, without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and there were no incapacitating episodes involving bed rest prescribed by a physician.  

2.  The Veteran's post herpetic neuralgia of the right axilla and right lateral chest is manifested by sensation symptoms such as pain and numbness. 



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent for chronic lumbosacral strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).
2.  The criteria for an evaluation in excess of 10 percent for service connected post herpetic neuralgia of the right axilla and right lateral chest have not been met.  38 U.S.C.A. § 1155, 5107 (b) (West 2002); 38 C.F.R. Part 4, §§ 4.27, 4.124, 4.124a, Diagnostic Code 8411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in October 2011 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for post herpetic neuralgia of the right axilla and right lateral chest or for the low back disability.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, private caregiver records and partial records from the Veteran's employer.  The Veteran underwent a VA examination in August 2011.

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Increased Rating for Low Back Strain

Rating Criteria

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59. 

Low back strain is rated under Diagnostic Code 5237 (lumbosacral or cervical strain) and the General Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 

As the medical evidence demonstrates findings that the Veteran has degenerative disc changes, the Veteran may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if it results in a rating higher than under the General Formula.  Under the formula, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. The criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Facts

The Veteran has been service connected for chronic lumbosacral strain with degenerative changes (low back disability) since March 2010 with a 10 percent rating.  At all relevant times, the Veteran asserts his back disability warrants a higher rating.

VA has received medical records indicating the Veteran has sought treatment for his low back disability on multiple occasions, including regular treatment with a chiropractor, who sees the Veteran averaging 1-2 times a month.  The Board also notes that in November 2001, X-rays indicated degenerative changes in the anterior/superior endplate of L4 and mild degenerative disc disease at T12-L1.  

The Veteran has submitted approval from his employer for leave under the Family or Medical Leave Act for intermittent leave as the need arises for a frequency of 1-2 days every two to three months for 2010 and every month for 2011. 

The Veteran has stated his back has never been the same since he separated from service.  Over the years, he has seen a doctor for back spasms and uses over the counter medication.  He also reported being hospitalized for his back condition and has taken a lot of time off from work to manage the flare-ups that come several times a month.  His wife also submitted a statement that the Veteran has back pain on a constant basis.  When it increases in severity, he goes to the chiropractor.  She also described one occasion in November 2001 when she found the Veteran on the floor and he could not move.  The Veteran was then hospitalized.

The Veteran received a VA examination in August 2011.  He is currently employed as a correctional officer without restriction.  He reported seen a chiropractor at least once a month.  He characterized his health as fair due to the chronic low back pain.  The Veteran does exercise with low impact activities including lifting, running, and elliptical exercises, but limits his exercise during flare-ups.  He also learned that an MRI indicated he has degenerative disc disease.  Currently, the Veteran had an aching pain 2/10.  It increases with repetitive bending and is present on a daily basis.  Rest and over the counter medication alleviate his pain.  He experiences a flare-up of severe pain 7/10 at least once a month and each episode lasts for up to three days.  He then limits his exercises, calls in sick under the Family or Medical Leave Act, and uses the medication.  He lost approximately 2-3 weeks in the past 12 months.  He stated the treatment by the chiropractor is effective in controlling the recurrence of the low back pain.  There were no incapacitating episodes involving bed rest prescribed by a physician.  

Upon examination, the Veteran had forward flexion to 90 degrees with pain and grimacing when returning to his standing position.  Extension was to 40 degrees with pain and grimacing.  Bilateral lateral flexion was 40 degrees and bilateral rotation flexion was to 40 degrees, both with pain and grimacing.  There was no loss of motion after repetition due to pain, weakness, fatigue, loss of endurance or loss of incoordination.  The straight leg test was negative.  The Veteran had lower back pain with a leg rise of either leg.  Mild tenderness in the right paraspinal muscles of the lumbosacral spine was elicited without any spasm, redness, or swelling.  The sensory, motor, and reflex examination of the lower extremities were all normal.  

X-rays revealed a limbus vertebra versus an old fracture involving the superior anterior endplate of L4.  There were mild degenerative disc changes at L4-L5 and L5-S1.  The diagnosis was chronic strain lumbosacral spine with mild degenerative disc changes at L4-L5 and L5-S1.  The examiner also stated there were subjective complaints of radiculopathy, but found no objective evidence of radiculopathy.  

Analysis

The Board recognizes that the evidence supporting his claim for a higher rating includes his statements as to the severity of his service-connected disabilities.  The Board has considered his lay statements as to his low back disability. 

In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or opinion. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the VA examiner, and the private medical providers who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective testimony of increased symptomatology. 

After a review of the record, the Board finds that an initial evaluation in excess of 10 percent for the Veteran's low back disability is not warranted at any time during the relevant rating period.  The VA examination did not demonstrate limitation in the range of motion for forward flexion 60 degrees or less or the combined range of motion was 120 degrees or less.  There was no abnormal gait or spinal contour due to muscle spasms. There was no evidence of ankylosis.  Stated another way, on the basis of the schedular criteria, the disability would not warrant the next higher rating of 20 percent, nor do the findings more nearly approximate a disability picture warranting a 20 percent rating.  In addition, a review of the record shows that there is no evidence of incapacitating episodes prescribed by a physician and treatment by a physician for any duration.  Finally, there are no objective neurological abnormalities to warrant a separate rating.  

For the reasons explained above, the preponderance of the evidence is against a rating greater than 10 percent for the service connected low back strain disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating for Post Herpetic Neuralgia of the Right Axilla and Right Lateral Chest Wall

Rating Criteria

The Veteran's disability is rated under Diagnostic Code 8411.  VA's Schedule for Rating Disabilities does not provide rating criteria for the post-herpetic neuralgia (shingles neuralgia).  The RO has, therefore, assigned a 10 percent rating for post-herpetic neuralgia as analogous to neuralgia of the eleventh (spinal accessory, external branch) cranial nerve under Diagnostic Code 8411.  See 38 C.F.R. § 4.27.  Upon review of the record, the Board finds that the criteria of Diagnostic Code 8411 most closely reflects the system and part of the body affected by this disease process.  His disability, which is limited to the right axilla and right lateral chest, does not involve impairment of a peripheral nerve involving an extremity. See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540.

Under Diagnostic Code 8411, a maximum 30 percent evaluation is warranted for complete paralysis of the eleventh cranial nerve.  If paralysis is incomplete, a 10 percent evaluation applies for moderate residuals and a 20 percent evaluation for severe residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8411.  The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
Facts

In a VA examination occurring in August 2011, the Veteran indicated he worked without restrictions as a correctional officer.  He gave a history of developing rashes in the right upper chest and axilla while in service.  He was diagnosed with herpes zoster (shingles), treated with a topical cream, and isolated in his barracks.  The rashes cleared in a month.  Since then, he has not had any recurrence of the shingles rash in the right upper chest, right axilla, or any other part of his body.  He started experiencing, however, pain over the right chest and funny feeling/tingling and pain over the right axilla, especially in the scarred areas.   He experienced pain mostly at night with pain at 7/10 when he removes his stab-proof vest.  He feels better when he gets up in the morning.  There currently is no therapy.  He tried some treatment recommended by his primary care provider in 2009, but discontinued the treatment because it was ineffective.  He works while enduring the symptoms without any negative impact on his occupation or daily activities.  

The examiner noted scarring secondary to shingles.  He had a hyperpigmented area over the right axilla 5 x 1 cm and the area is tender to palpation.  Currently, there was no crust, blisters, or ulcerations over the right chest or right axilla.  The total affected area is less than 1 percent of the total body surface and 0 percent of the exposed skin surface.  The diagnosis was mild post herpetic neuralgia of the right axilla and right lateral chest.  

VA has also received from the Veteran the records from his primary care provider, Dr. G. Moi.  In January 2011, the Veteran sought treatment for chronic pain under the right armpit that went towards the right breast.  The Veteran gave a history of the pain starting after shingles in 1989.  He described the pain as an electrical pain, about 7/10 at night, and it was better with relaxation.  Other than the occasional exacerbation at night, the pain was not too bad.  He stated he wore a vest at work but did not think the vest aggravated the pain.  He had tried therapy about a year earlier for the pain for postheroetic neuralgia and migraine prophy, but the medication made him too groggy.  The migraine headaches are better and not as frequent.  The Veteran stated there was no other chest pain, shortness of breath, dizziness, numbness, weakness, or injury. The diagnosis was herpes zoster nerve system NEC (not elsewhere classified).  

In his substantive appeal, the Veteran describes a sharp, stabbing, and burning feeling.  He attributes it to nerve damage underneath the shingles scarring.  In the right chest area, he has covered the scarring blotches with a tattoo.  He also asserts there is no feeling in some areas when lightly brushed or touched with the fingertips.  

Analysis

The Board recognizes that the evidence supporting his claim for a higher rating includes his statements as to the severity of his service-connected disabilities.  The Board has considered his lay statements as to his shingles neuralgia disability. 

In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or opinion. 

Such competent evidence concerning the nature and extent of the Veteran's shingles neuralgia disability has been provided by the VA examiner and the private medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective testimony of increased symptomatology. 

The Board also recognizes that the August 2011 examination demonstrated the Veteran has symptomatic scars resulting from the in-service episodes for shingles.  Scars are service connected as a separate disability and rated under different schedular criteria.  See Diagnostic Codes 7800-7805.  As noted above, the issue of service connection for the Veteran's scars resulting from shingles has been referred back to the RO for appropriate development.  

After a review of the record, the Board finds that an initial evaluation in excess of 10 percent for the Veteran's shingles neuralgia disability is not warranted at any time during the relevant rating period.  The Veteran describes pain, which is at its highest severity at night, but by morning, it has lessened or dissipated.  He also describes some numbness or slight, but not complete, loss of sensation in the affected area.  The disability does not limit or affect the Veteran in his occupation as a correctional officer nor does it affect him in his daily activities.    Neuralgia, whether cranial or peripheral, is to be rated on the same scale with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Here, in this instance, the Veteran's shingles neuralgia disability is wholly sensory and the 10 percent rating reflects that the Veteran had symptoms of pain, numbness or tingling, and sensory loss of a light touch, but no other complaints involving his right axilla and right chest.  There is no indication of decreased or affected movement or strength, muscle tone, or atrophy.

Thus, the Board concludes that the evidence does not indicate that the Veteran's shingles neuralgia more closely approximates the criteria for a rating for severe symptoms.  Instead, the shingles neuralgia appears to be wholly sensory, which as noted earlier results in a finding of moderate severity, or a 10 percent rating.  The Board finds that a higher rating for 20 percent is not warranted absent additional symptoms.  Reconciling the VA examination, the private treatment notes, and the Veteran's statements into a consistent picture, the Board finds that these symptoms, their level of severity, and effect do not represent a disability picture indicating severe neuralgia.

In sum, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the shingles neuralgia, service connected as post herpetic neuralgia of the right axilla and right lateral chest, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that the Veteran has submitted testimony as to the level of severity as to the limitation of function and pain for the low back disability and as to the pain and other sensory symptoms for the post herpetic neuralgia of the right axilla and right lateral chest.  Those symptoms are specifically included in the rating criteria for the two disabilities.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current schedular rating criteria.   As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms or impairments.  

In short, his disability picture is contemplated by the rating schedule and the application of 38 C.F.R. §§ 4.120, 4.123, 4.124, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  The Veteran has been and is still employed as a correctional officer.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic lumbosacral strain with degenerative changes is denied.

Entitlement to an initial rating in excess of 10 percent for post herpetic neuralgia of the right axilla and right lateral chest is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


